ELIZABETH H. FAULK FOUNDATION, INC., dba CENTER FOR GROUP COUNSELING, Appellant,
v.
BANK OF AMERICA, N.A., (successor to NATIONSBANK OF FLORIDA, N.A.) as Successor Trustee of the RESTATED TRUST AGREEEMENT OF ELIZABETH H. FAULK dated November 15, 1994; CONNECTICUT COLLEGE; and UNIVERSITY OF FLORIDA, Appellees.
No. 4D07-2940.
District Court of Appeal of Florida, Fourth District.
February 27, 2008.
James A. Herb and Jay L. Kauffman of Herb & Kauffman, P.A., Boca Raton, for appellant.
R. Lee McElroy IV of Downey & Downey, P.A., Palm Beach Gardens, for appellee Connecticut College.
Gary L. Rudolf of Rudolf & Hoffman, P.A., Fort Lauderdale, for appellee Bank of America, N.A.
John E. Knight III, Gainesville, for appellee University of Florida Foundation, Inc.
PER CURIAM.
Affirmed.
KLEIN, HAZOURI, and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing